Exhibit 10.1 SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION This SHARE EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION is made and entered into as of October 15, 2007, by and among Rhino Outdoor International, Inc., a Nevada corporation (“RHINO”); Yama Buggy Sales and Distribution, Inc., a Nevada corporation (“YAMABUGGY”); and Yamabuggy, LLC, a Delaware limited liability company, which is executing this Agreement as Shareholder of Yamabuggy, sometimes collectively referred to as the “Shareholder.” R E C I T A L S A.Yama Buggy and Shareholder have entered into a Sales and Distribution Agreementexecuted as of October 3, 2007 pursuant to which Yama Buggy has the exclusive right to solicit and obtain orders for the products of Shareholder. B.Rhino desires to acquire all of the outstanding shares of capital stock of Yama Buggy in exchange for shares of capital stock of Rhino (“Exchange”). C.The Shareholder owns 100% of the issued and outstanding shares of Yama Buggy and desire to exchange those shares for shares of common stock of Rhino. D.Rhino, YamaBuggy and the Shareholder desire to make certain representations and warranties and other agreements in connection with the Exchange. E.The parties intend, by executing this Agreement, to adopt a plan of reorganization within the meaning of Section368 of the Internal Revenue Code of 1986, as amended (“Code”), and to cause the Exchange to qualify as a reorganization under the provisions of Section368 of the Code. NOW, THEREFORE, in consideration of the covenants and representations set forth herein, and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I THE EXCHANGE 1.1.Exchange of Shares/Common Stock Purchase Warrants. (a)Concurrently with the execution of this Agreement, the Shareholder is assigning, transferring contributing and delivering to Rhino 100% of the issued and outstanding shares of capital stock of Yama Buggy (“Yama Buggy Shares”). Share Exchange Agreement and Plan of Reorganization- Page 1 Concurrently with the execution of this Agreement, Rhino is issuing to the Shareholder Ten Million (10,000,000) shares of Rhino Common Stock (“Rhino Shares”). (b)Upon the consummation of the exchange of shares described in this Section 1.1, the Rhino and Rhino shall execute and file Articles of Exchange with Nevada Secretary of State. It is intended by the parties hereto that the Exchange shall constitute a reorganization within the meaning of Section368 of the Code. (c)In addition to the issuance of the Rhino Shares, Rhino shall issue to Shareholder the Rhino Common Stock Purchase Warrant in the form attached hereto as Exhibit 1.1(c) (“Warrant”). ARTICLE II REPRESENTATIONS AND WARRANTIES OF YAMA BUGGY In this Agreement, any reference to any event, change, condition or effect being “material” with respect to any person means any material event, change, condition or effect related to the condition, financial or otherwise, properties, assets, including intangible assets, liabilities, business, operations or results of operations of such person and its subsidiaries, taken as a whole. In this Agreement, any reference to a “Material Adverse Effect” with respect to any person means any event, change or effect that is materially adverse to the condition, financial or otherwise, properties, assets, liabilities, business, operations or results of operations of such person. In this Agreement, any reference to a party’s “knowledge” means such party’s actual knowledge after reasonable inquiry of executive officers and directors. Except as disclosed in the Disclosure Schedule delivered by Yama Buggy to Rhino prior to the execution and delivery of this Agreement (“Yama Buggy Disclosure Schedule”) corresponding to the Section of this Agreement to which any of the following representations and warranties specifically relate or as disclosed in another section of the Yama Buggy Disclosure Schedule if it is reasonably apparent from the nature of the disclosure that it is applicable to another Section of this Agreement, Yama Buggy represents and warrants to Rhino as follows: 2.1Organization, Standing and Power. Yama Buggy is a corporation duly organized, validly existing and in good standing under the laws of Nevada. Yama Buggy has the power to own its properties and to carry on its business as now being conducted and as presently proposed to be conducted and is duly authorized and qualified to do business and is in good standing in each jurisdiction in which the failure to be so qualified and in good standing would have a Material Adverse Effect on Yama Buggy.Yama Buggy has delivered or made available to Rhino a true and correct copy of the Articles of Incorporation (“Articles of Incorporation”), and the Bylaws, or other charter documents, as applicable, of Yama Buggy, as amended to date. Share Exchange Agreement and Plan of Reorganization- Page 2 Yama Buggy is not in violation of any of the provisions of its bylaws or equivalent organization documents. 2.2Capital Structure. The authorized capital stock of Yama Buggy consists of 1,000,000 shares of common stock. There are no other outstanding shares of capital stock or voting securities and no outstanding commitments to issue any shares of capital stock or voting securities after the date hereof. All outstanding shares of Yama Buggy Common Stock are duly authorized, validly issued, fully paid and non-assessable and are free of any liens or encumbrances other than any liens or encumbrances created by or imposed upon the holders thereof, and are not subject to preemptive rights or rights of first refusal created by statute, the Articles of Incorporation or Bylaws of Yama Buggy or any agreement to which Yama Buggy is a party or by which it is bound. Except as described above, there are no other options, warrants, calls, rights, commitments or agreements of any character to which Yama Buggy is a party or by which it is bound obligating Yama Buggy to issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any shares of capital stock of Yama Buggy or obligating Yama Buggy to grant, extend, accelerate the vesting and/or repurchase rights of, change the price of, or otherwise amend or enter into any such option, warrant, call, right, commitment or agreement. There are no contracts, commitments or agreements relating to voting, purchase or sale of Yama Buggy capital stock(i) between or among Yama Buggy and any of Shareholder and (ii) to the bestknowledge of Yama Buggy between or among any of the Shareholder. There are no dividends or other amounts due or payable with respect to any of the shares of capital stock of Yama Buggy 2.3Authority. Yama Buggy has all requisite corporate power and authority to enter into this Agreement and to consummate the transactions contemplated hereby, subject to the execution and delivery of this Agreement by each of the Shareholder. The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action on the part of Yama Buggy. This Agreement has been duly executed and delivered by Yama Buggy and constitutes the valid and binding obligation of Yama Buggy enforceable against Yama Buggy in accordance with its terms, except as enforceability may be limited by bankruptcy and other laws affecting the rights and remedies of creditors generally and general principles of equity. The execution and delivery of this Agreement by Yama Buggy does not, and the consummation of the transactions contemplated hereby will not, conflict with, or result in any violation of, or default under, with or without notice or lapse of time, or both, or give rise to a right of termination, cancellation or acceleration of any obligation or loss of any benefit under (i) any provision of the Articles of Incorporation or Bylaws of Yama Buggy, as amended, or (ii) any material mortgage, indenture, lease, contract or other agreement or instrument, permit, concession, franchise, license, judgment, order, decree, statute, law, ordinance, rule or regulation applicable to Yama Buggy or any of its properties or assets, except where such conflict, violation, default, termination, cancellation or acceleration with respect to the foregoing provisions of (ii) could not have had and could not reasonably be expected to have a Material Adverse Effect on Yama Buggy. Share Exchange Agreement and Plan of Reorganization- Page 3 No consent, approval, order or authorization of, or registration, declaration or filing with, any court, administrative agency or commission or other governmental authority or instrumentality (“Governmental Entity”) is required by or with respect to Yama Buggy in connection with the execution and delivery of this Agreement, or the consummation of the transactions contemplated hereby and thereby, except for (i) the filing of the Articles of Exchange as provided in Section1.1 of this Agreement; (ii)such consents, approvals, orders, authorizations, registrations, declarations and filings as may be required under applicable state securities laws and the securities laws of any foreign country; and (iii)such other consents, authorizations, filings, approvals and registrations which, if not obtained or made, would not have a Material Adverse Effect on Yama Buggy and would not prevent, or materially alter or delay any of the transactions contemplated by this Agreement. 2.4Litigation. There is no private or governmental action, suit, proceeding, claim, arbitration, audit or investigation pending before any agency, court or tribunal, foreign or domestic, or, to the knowledge of Yama Buggy, threatened against Yama Buggy or any of its properties or any of its officers or directors, in their capacities as such, that, individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect on Yama Buggy. There is no injunction, judgment, decree, order or regulatory restriction imposed upon Yama Buggy or any of its assets or business, or, to the knowledge of Yama Buggy, any of its directors or officers, in their capacities as such, that would prevent, enjoin, alter or materially delay any of the transactions contemplated by this Agreement, or that could reasonably be expected to have a Material Adverse Effect on Yama Buggy. 2.5Restrictions on Business Activities. There is no agreement, judgment, injunction, order or decree binding upon Yama Buggy to which has or reasonably could be expected to have the effect of prohibiting or materially impairing any business practice of Yama Buggy, any acquisition of property by Yama Buggy or the conduct of business by Yama Buggy. 2.6Governmental Authorization. To the knowledge of Yama Buggy, it has obtained each federal, state, county, local or foreign governmental consent, license, permit, grant, or other authorization of a Governmental Entity (i) pursuant to which Yama Buggy currently operates or holds any interest in any of its properties or (ii) that is required for the operation of its business or the holding of any such interest, (“Yama Buggy Authorizations”), and all of such Yama Buggy Authorizations are in full force and effect, except where the failure to obtain or have any of such Yama Buggy Authorizations or where the failure of such Yama Buggy Authorizations to be in full force and effect could not reasonably be expected to have a Material Adverse Effect on Yama Buggy. Share Exchange Agreement and Plan of Reorganization- Page 4 2.7Title to Property.Yama Buggy has good and valid title to all of its properties, interests in properties and assets, real and personal, exceptleased properties and assets, valid leasehold interests in, free and clear of all mortgages, liens, pledges, charges or encumbrances of any kind or character, except (i) the lien of current taxes not yet due and payable, (ii) such imperfections of title, liens and easements as do not and will not materially detract from or interfere with the use of the properties subject thereto or affected thereby, or otherwise materially impair business operations involving such properties, (iii) liens securing debt, and (iv) liens that in the aggregate would not have a Material Adverse Effect on Yama Buggy. To the knowledge of Yama Buggy, the plants, property and equipment of Yama Buggy that are used in the operations of its business are in good operating condition and repair, except where the failure to be in good operating condition or repair would not have a Material Adverse Effect. 2.8Compliance With Laws. To its knowledge, Yama Buggy has complied with, is not in violation of, and Yama Buggy has not received any notices of violation with respect to, any federal, state, local or foreign statute, law or regulation with respect to the conduct of its business, or the ownership or operation of its business, except for such violations or failures to comply as could not be reasonably expected to have a Material Adverse Effect on Yama Buggy. 2.9Minute Books. The minute books of Yama Buggy have been made available to Rhino contain in all material respects a complete and accurate summary of all meetings of directors and stockholders or actions by written consent of Yama Buggy from the date if inception through the date of this Agreement, and reflect all transactions referred to in such minutes accurately in all material respects. 2.10Brokers’ and Finders’ Fees. Yama Buggy has not incurred, nor will it incur, directly or indirectly, any liability for brokerage or finders’ fees or agents’ commissions or investment bankers’ fees or any similar charges in connection with this Agreement or any transaction contemplated hereby. 2.11Information. The information concerning Yama Buggy set forth in Section 2 of this Agreement is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading. Share Exchange Agreement and Plan of Reorganization- Page 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF RHINO Except as disclosed in the Disclosure Schedule delivered by Rhino to Yama Buggy and Shareholder prior to the execution and delivery of this Agreement (“Rhino Disclosure Schedule”) corresponding to the Section of this Agreement to which any of the following representations and warranties specifically relate or as disclosed in another section of the Rhino Disclosure Schedule if it is reasonably apparent on the face of the disclosure that it is applicable to another Section of this Agreement, Rhino represents and warrants to Yama Buggy as follows: 3.1Organization, Standing and Power. Rhino is a corporation duly organized, validly existing and in good standing under the laws of Nevada. Rhino has the corporate power to own its properties and to carry on its business as now being conducted and as proposed to be conducted and is duly qualified to do business and is in good standing in each jurisdiction in which the failure to be so qualified and in good standing would have a Material Adverse Effect on Rhino. Rhino has delivered or made available to Rhino a true and correct copy of the Certificate of Incorporation, and the Bylaws, or other charter documents, as applicable, of Rhino, each as amended to date. Rhino is not in violation of any of the provisions of its Certificate of Incorporation or Bylaws or equivalent organizational documents. Rhino does not directly or indirectly own any equity or similar interest in, or any interest convertible or exchangeable or exercisable for, any equity or similar interest in, any corporation, partnership, joint venture or other business association or entity. Rhino has no committees of its Board of Directors, charters, codes of conduct or ethics, or similar policies. 3.2Capital Structure. The authorized capital stock of Rhino consists of 500,000,000 shares of Rhino Common Stock, and 5,000,000 shares of preferred stock, $0.001 par value (“Rhino Preferred”). There are issued and outstanding, as of the date hereof, 86,455,000 shares of Rhino Series A Common Stock, no shares of Rhino Series B Common Stock, 950,000 shares of Series A Rhino Preferred, 1,000,000 shares of Series B Rhino Preferred and 2,650,000 shares of Series C Rhino Preferred. The shares of Rhino Stock to be issued pursuant to the provisions of this Agreement will be duly authorized, validly issued, fully paid, and non-assessable, free of any liens or encumbrances, and will be issued in full compliance with all applicable federal and state securities laws. There are no other outstanding shares of capital stock or voting securities and no outstanding commitments to issue any shares of capital stock or voting securities after the date hereof. All outstanding shares of Rhino Common Stock and Rhino Preferred Stock are duly authorized, validly issued, fully paid and non-assessable and are free of any liens or encumbrances other than any liens or encumbrances created by or imposed upon the holders thereof, and are not subject to preemptive rights or rights of first refusal created by statute, the Articles of Incorporation or Bylaws of Rhino or any agreement to which Rhino is a party or by which it is bound. Share Exchange Agreement and Plan of Reorganization- Page 6 Further, all outstanding shares of Rhino Common Stock and Rhino Preferred Stock have been issued in full compliance with all applicable federal and state securities laws.There are no options, warrants, calls, rights, commitments or agreements of any character to which Rhino is a party or by which it is bound obligating Rhino to issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any shares of capital stock of Rhino or obligating Rhino to grant, extend, accelerate the vesting and/or repurchase rights of, change the price of, or otherwise amend or enter into any such option, warrant, call, right, commitment or agreement. There are no contracts, commitments or agreements relating to voting, purchase or sale of Rhino’ capital stock (i) between or among Rhino and any of its Shareholder and (ii) to the best of Rhino’ knowledge, between or among any of Rhino’
